Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-26 are pending. Claims 1-26 have been examined. Claims 1-26 have been rejected. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an electronic control unit (ECU), an asset optimizer module, a system optimizer module in claim 1. The ECU according to the specification ¶ 0028 is a computing device 103 in Fig. 1A, which is a computer system. The asset optimizer module and system optimizer module according to the specification ¶ 0032 can be software programmed in the ECU or hardware in the ECU.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2017/0323239).

As per claim 1, Johnson teaches a system comprising:
a plurality of digital twins corresponding to one or more asset systems of an asset (¶ 0038; Johnson teaches creating digital twins of asset entities within a system);
one or more business models corresponding to one or more business operations (¶ 0038-0039; Johnson teaches using digital twins of subsystems of an asset to model operations of the asset and the business systems to improve financial and operating key performance indicator (KPI) objectives; these operational models of the asset correspond to one or more business models as recited in this limitation); and
an electronic control unit (ECU), wherein the ECU is programmed (¶ 0020, 0032, 0034; Johnson teaches a computing system programmed to perform controlling functions) to:
implement an asset optimizer module, wherein implementing the asset optimizer module interconnects the plurality of digital twins for optimization over a time horizon, wherein the plurality of digital twins are selected for optimization by the asset optimizer module according to at least one of 
execute the asset optimizer module over the time horizon, wherein the asset optimizer module optimizes one or more parameters of the plurality of digital twins to obtain one or more key process indicators for the one or more asset systems (¶ 0022, 0027, 0038-0039, 0061, 0063, 0066; Johnson teaches a computing system modeling subsystems of an asset with interconnected digital twins for optimizing operations over a time period by determining operating parameters to improve financial and operating key performance indicator (KPI) objectives);
implement a system optimizer module, wherein the system optimizer module receives the one or more optimization parameters and the one or more business models (¶ 0027, 0038-0040; Johnson teaches performing simulation of an asset modeled with digital twins to generate parameters to optimize operations; these generated optimization parameters in turn are used to manage operations modeled with respect to impacts such as fuel consumption, shop cost, cash flow, maintenance workscopes; the function to perform this function as described is considered a system optimizer module as recited);
execute the system optimizer module, wherein the system optimizer module generates one or more operation protocols for the one or more business models (¶ 0027, 0038-0039; Johnson teaches performing simulation of an asset modeled with digital twins to generate parameters to optimize operations; these generated optimization parameters in turn are used to manage operations modeled with respect to impacts such as fuel consumption, shop cost, cash flow, maintenance workscopes; fuel consumption, cash flow, maintenance workscopes plans correspond to one or more operation protocols for one or more business models); and
output, to a user, the one or more operation protocols for implementation in a real-world asset system (¶ 0040; Johnson teaches providing maintenance workscopes, scheduling, which correspond to outputting to a user the one or more operation protocols for implementation as recited).

As per claim 2, Johnson teaches the system of claim 1, wherein the ECU is further programmed to: 
output one or more indications of optimization status, wherein the indications define a level of optimization of at least one of the plurality of digital twins or the one or more business models (¶ 0035, 0051, 0053-0055, 0081-0082; Johnson teaches optimization of assets comprising contractual services for a given level regarding key components/sub-systems of engines to select the scope, timing, or risk level of maintenance; a given level of maintenance workscope corresponds to a level of optimization of the one or more business models; selection of a scope for a given level corresponds to outputting one or more indications of optimization status).

As per claim 3, Johnson teaches the system of claim 1, wherein the ECU is further programmed to:
feedback the one or more operation protocols into one or more of the plurality of digital twins such that the ECU executes another instance of at least one of the asset optimizer module or the system optimizer module to generate an updated set of the one or more operation protocols for implementation in the real-world asset system (¶ 0044; Johnson teaches simulator-optimizer receiving and incorporating changes from actual operations, business process updates, operating policy and maintenance service; receiving and incorporating changes and updates into the optimizer correspond to “feedback the one or more operation protocols ...” as recited).

As per claim 4, Johnson teaches the system of claim 1, wherein the system optimizer module is configured to optimize each of the one or more business models based on an interplay between the one or more business models and the one or more optimization parameters (¶ 0027, 0038-0039; Johnson teaches performing simulation of an asset modeled with digital twins to generate parameters to optimize operations; these generated optimization parameters in turn are used to manage operations modeled with respect to impacts such as fuel consumption, shop cost, cash flow, maintenance workscopes; fuel consumption, cash flow, maintenance workscopes plans correspond to one or more operation protocols for one or more business models; this teaching reads onto this claim as recited).

As per claim 5, Johnson teaches the system of claim 1, wherein the ECU is further programmed to:
select one or more of the plurality of digital twins having a computation time less than or equal to the time horizon for a simulated future period according to a limit to compute time duration (¶ 0025, 0033, 0038; Johnson teaches using digital twins of asset entities and historical, current, or future time horizons to model operations of the asset and the business systems to simulate over a future time period to generate failure estimations of parts or subsystems or cumulative damage model; this teaching reads onto this limitation).

As per claim 6, Johnson teaches the system of claim 1, wherein the ECU is further programmed to:
select one or more of the plurality of digital twins having a computation time less than or equal to the time horizon of a simulated future period according to a desired rate of forecast variability reduction per unit of computation time while concurrently optimizing for the operational forecast KPI objectives (¶ 0025, 0038-0039; Johnson teaches using digital twins of asset entities and historical, current, or future time horizons to model operations of the asset and the business systems to simulate over a future time period to optimize the rate of state change to improve financial and operating key performance indicator (KPI) objectives; to optimize the rate of state change over a time period corresponds to variability reduction per unit of computation time, so the whole teaching as discussed above reads onto this claim).

As per claim 7, Johnson teaches the system of claim 1, wherein the asset is an aircraft (¶ 0021-0022).

As per claim 8, Johnson teaches the system of claim 1, wherein one or more of the plurality of digital twins comprises one or more first sublevel digital twins corresponding to one or more asset subsystems of the one or more asset systems (¶ 0038-0039; Johnson teaches modeling an asset using digital twins at engines level or subsystem level within the engines; depending on point of view, digital twins of engines can be interpreted as one or more first sublevel digital twins corresponding to one or more asset subsystems of the one or more asset systems, where an asset system is an aircraft, or digital twins of subsystems below engines, which are considered asset systems, can be interpreted as one or more first sublevel digital twins as recited).

As per claim 9, Johnson teaches the system of claim 8, wherein the one or more first sublevel digital twins comprises one or more component level digital twins corresponding to one or more components of the one or more asset subsystems (¶ 0038-0039; Johnson teaches modeling an asset using digital twins at engines level or subsystem level within the engines; Johnson further teaches components interchangeable with subsystems; specifically Johnson writes “engineering models are generated and fed data pertaining to surface temperature, local oxidation, stress, strain, cracks, and other data needed to estimate the physical state of key components/sub-systems,” see ¶ 0051; hence, these teachings in combination teach this claim as recited).

As per claim 10, Johnson teaches the system of claim 1, wherein the one or more business models comprises at least one of:


an asset maintenance scheduling model (¶ 0040; Johnson teaches providing maintenance workscopes),



As per claim 11, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 7. They are, therefore, rejected for the same reasons.

As per claim 18, these limitations have already been discussed in claim 8. They are, therefore, rejected for the same reasons.

As per claim 19, these limitations have already been discussed in claim 9. They are, therefore, rejected for the same reasons.

As per claim 20, these limitations have already been discussed in claim 10. They are, therefore, rejected for the same reasons.

As per claim 21, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 22, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 23, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 24, these limitations have already been discussed in claims 8-9. They are, therefore, rejected for the same reasons.

As per claim 25, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 26, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148